Exhibit 10.3

THIRD AMENDMENT TO TERM LOAN CREDIT AGREEMENT

THIRD AMENDMENT TO TERM LOAN CREDIT AGREEMENT (this “Third Amendment”), dated as
of June 28, 2019, among PARTY CITY HOLDINGS INC., a Delaware corporation (the
“Borrower Agent”), PARTY CITY CORPORATION, a Delaware corporation (the
“Subsidiary Borrower” and, together with the Borrower Agent, the “Borrowers”),
PC INTERMEDIATE HOLDINGS, INC., a Delaware corporation (“Holdings”), DEUTSCHE
BANK AG NEW YORK BRANCH (“DBNY”), as administrative agent (in such capacity, the
“Administrative Agent”) and each of the Lenders (as defined below) party hereto.
Unless otherwise indicated, all capitalized terms used herein and not otherwise
defined shall have the respective meanings provided such terms in the Credit
Agreement referred to below.

W I T N E S S E T H:

WHEREAS, the Borrowers, Holdings, the Administrative Agent, DBNY, as collateral
agent (in such capacity, including any permitted successor thereto, the
“Collateral Agent”) under the Loan Documents, the subsidiaries of the Borrowers
from time to time party thereto and each lender from time to time party thereto
(the “Lenders”) have entered into a Credit Agreement, dated as of August 19,
2015 (as amended by the First Amendment to Term Loan Credit Agreement, dated as
of October 20, 2016, the Second Amendment to Term Loan Credit Agreement, dated
as of February 16, 2018, and as otherwise amended, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”); and

WHEREAS, the Borrowers, Holdings, the Administrative Agent and the Lenders party
hereto desire to amend the Credit Agreement as set forth herein;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:

SECTION 1. Amendment to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 2 hereof, the Credit Agreement is
hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order as follows:

“Third Amendment” shall mean the Third Amendment to Term Loan Credit Agreement,
dated as of June 28, 2019, by and among Holdings, the Borrowers, the
Administrative Agent and each of the Lenders party thereto.

“Third Amendment Effective Date” has the meaning provided in the Third
Amendment.



--------------------------------------------------------------------------------

(b) Section 6.10 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Section 6.10. Sales and Lease-Backs. The Borrowers and the Subsidiary
Guarantors shall not, nor shall they permit any of their Subsidiaries to,
directly or indirectly, become or remain liable as lessee or as a guarantor or
other surety with respect to any lease of any property (whether real, personal
or mixed), whether now owned or hereafter acquired, which such Borrower or
Subsidiary (a) has sold or transferred or is to sell or to transfer to any other
Person (other than the Borrower Agent or any of its Subsidiaries) and
(b) intends to use for substantially the same purpose as the property which has
been or is to be sold or transferred by such Borrower or Subsidiary to any
Person (other than the Borrower Agent or any of its Subsidiaries) in connection
with such lease (such a transaction described herein, a “Sale and Lease-Back
Transaction”); provided that Sale and Lease-Back Transactions shall be permitted
in respect of the real properties owned by the Borrowers and/or the Subsidiary
Guarantors and located at (i) 47 Elizabeth Drive, Chester, New York, (ii) 7700
Anagram Drive, Eden Prairie, Hennepin County, MN 55344 and (iii) 2800 Purple
Sage Road NW, Village of Los Lunas, New Mexico, in each case, so long as (x) 50%
of the net proceeds received by the Borrowers and/or the Subsidiary Guarantors
in connection with such Sale and Lease-Back Transactions are used to promptly
(but in no event later than five (5) Business Days after the Third Amendment
Effective Date) prepay the Term Loans and (y) 50% of such net proceeds are used
to promptly (but in no event later than three (3) Business Days after the Third
Amendment Effective Date) prepay the loans outstanding under the ABL Credit
Agreement.”

SECTION 2. Conditions of Effectiveness of this Third Amendment. This Third
Amendment shall become effective on the date when the following conditions shall
have been satisfied (such date, the “Third Amendment Effective Date”):

(a) the Borrowers, Holdings, the Administrative Agent and Lenders constituting
the Required Lenders under the Credit Agreement shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered the
same to the Administrative Agent;

(b) on the Third Amendment Effective Date and after giving effect to this Third
Amendment, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the Administrative Agent shall have received from the
Borrowers a certificate executed by a Responsible Officer of the Borrower Agent,
certifying the foregoing and as to the matters set forth in Section 6 hereof;

(c) the Administrative Agent shall have received a copy of a duly executed
amendment to the ABL Credit Agreement, in form and substance reasonably
satisfactory to the Administrative Agent; and

(d) the Administrative Agent shall have received, for the benefit of each Lender
that has delivered an executed counterpart to this Third Amendment on or prior
to 12:00 p.m. (New York time) on June 28, 2019 (such date, the “Consent
Deadline”), a consent fee (“Consent Fee”) in an amount equal to 0.10% of the
aggregate principal amount of such Lender’s outstanding Loans held by it on the
Business Day immediately prior to the Third Amendment Effective Date (for the
avoidance of doubt, without giving effect to any prepayment required under
Section 6.10 of the Credit Agreement after giving effect to the Third
Amendment), the full amount of which fee shall be earned and payable on the date
that is three (3) Business Days after the Consent Deadline.

 

2



--------------------------------------------------------------------------------

SECTION 4. Costs and Expenses. Each Borrower hereby reconfirms its obligations
pursuant to Section 9.03 of the Credit Agreement to pay and reimburse the
Administrative Agent in accordance with the terms thereof.

SECTION 5. Remedies. This Third Amendment shall constitute a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents.

SECTION 6. Representations and Warranties. To induce the Administrative Agent
and the Lenders to enter into this Third Amendment, each of the Loan Parties
represents and warrants to the Administrative Agent and the Lenders on and as of
the Third Amendment Effective Date that, in each case:

(a) this Third Amendment has been duly authorized, executed and delivered by it
and each of this Third Amendment and the Credit Agreement (as modified by this
Third Amendment) constitute its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws of general applicability relating to or limiting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; and

(b) all representations and warranties contained in the Credit Agreement and in
the other Loan Documents are true and correct in all material respects (without
duplication of any materiality qualifier therein) with the same effect as though
such representations and warranties had been made on the Third Amendment
Effective Date (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects (without duplication of any
materiality qualifier therein) only as of such specified date).

SECTION 7. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) On and after the Third Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement, as amended by this Third Amendment.

(b) The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Third Amendment, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. Without limiting
the generality of the foregoing, the Collateral Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Secured Obligations of the Loan Parties, in each case, as amended by this Third
Amendment.

 

3



--------------------------------------------------------------------------------

(c) The execution, delivery and effectiveness of this Third Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

SECTION 8. Governing Law. THIS THIRD AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS THIRD AMENDMENT, WHETHER IN TORT,
CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 9. Counterparts. This Third Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. A complete set
of counterparts shall be lodged with the Borrowers and the Administrative Agent.
Delivery by facsimile or electronic transmission of an executed counterpart of a
signature page to this Third Amendment shall be effective as delivery of an
original executed counterpart of this Third Amendment.

[The remainder of this page is intentionally left blank.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Third Amendment as of the date first above
written.

 

PC INTERMEDIATE HOLDINGS, INC. By:  

/s/ James M. Harrison

Name:   James M. Harrison Title:   President PARTY CITY HOLDINGS INC. By:  

/s/ James M. Harrison

Name:   James M. Harrison Title:   Chief Executive Officer and Treasurer PARTY
CITY CORPORATION By:  

/s/ Michael A. Correale

Name:   Michael A. Correale Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent By:  

/s/ Yumi Okabe

Name:   Yumi Okabe Title:   Vice President By:  

/s/ Marguerite Sutton

Name:   Marguerite Sutton Title:   Vice President



--------------------------------------------------------------------------------

BY ITS EXECUTION OF THIS SIGNATURE PAGE, THE UNDERSIGNED LENDER HEREBY CONSENTS
TO THE THIRD AMENDMENT TO WHICH THIS SIGNATURE PAGE IS ATTACHED.

[Lender signature pages on file with the Administrative Agent]